Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-23-2003

Carroll v. Postmaster General
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1087




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Carroll v. Postmaster General" (2003). 2003 Decisions. Paper 259.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/259


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                      IN THE UNITED STATES COURT OF APPEAL
                              FOR THE THIRD CIRCUIT
                            _________________________

                                     N0. 03-1087
                              _________________________

                                  CHERYL M. CARROLL,
                                                 Appellant

                                              v.

   POSTMASTER GENERAL , *JOHN E. POTTER; U.S. POSTAL SERVICE; EUGENE
     NAVEILLO, IN THEIR PROFESSIONAL CAPACITY AND AS INDIVIDUALS

                               *(Pursuant to F.R.A.P. 43(c))
                             __________________________

                      On Appeal From the United States District Court
                               For the District of New Jersey
                                  (D.C. No. 99-cv-05635)
                        District Judge: Honorable Alfred M. Wolin
                           ___________________________

                        Submitted Under Third Circuit LAR 34.1(a)
                                   September 8, 2003
               Before: BARRY, BECKER, and GREENBERG, Circuit Judges

                               (Filed September 23, 2003)
                           _____________________________

                               OPINION OF THE COURT
                           _____________________________

Becker, Circuit Judge.

       This is an appeal by plaintiff Cheryl M. Carroll from the District Court’s grant of

summary judgment against her and in favor of the defendant Postmaster General of the

United States. Carroll’s suit brought under Title VII of the Civil Rights Act alleges that she
had been subjected to a hostile work environment; disparate treatment based on her race and

gender; and retaliation for prior complaints of alleged discrimination. The claim is based

upon events which allegedly occurred as early as 1987 – over 15 years ago. However, the

parties are fully familiar with the lengthy factual and procedural history, and we need not

rescribe it here.

       Having examined the lengthy record, we are satisfied that the able District Judge

analyzed the case correctly in his opinion. We affirm largely for the reasons set forth in

Judge Wolin’s opinion. However, we add a number of comments.

       First, Carroll’s main example of adverse action is the loss of her 204B supervisor

status, but this occurred more than a year after Mr. Naviello’s alleged “come-ons” (which

no one witnessed, and of which the EEO has no records), and the record shows that in the

early 1990s, the Post Office “abandoned the practice of allowing any mail handlers to serve

as a 204B.” (A17.) Carroll alleges that she lost her 204B status in 1988, before the Post

Office changed its policy. Even given that timing issue, the year of separation between the

alleged harassment and the loss of 204B status precludes any inference of causality.

       Second, and more generally, Carroll alleges that: (1) Naviello asked her out socially

on three occasions in 1987; (2) Naviello completed her paperwork when she worked as a

204B; (3) Naviello watched her while she worked and followed her around on the work

floor; (4) management moved her from her work area in 1990 and 1995; (5) her position




                                              2
behind the LSMs1 and her work hours were changed in 1993; (6) she was “yelled at” for

working outside her regularly scheduled hours in August 1998; and (7) Naviello rubbed his

back up and down the wall in a “suggestive manner” on one occasion in 1999.

       The Postmaster has set forth justifications for each of the relocations and changes

in hours. For example, although Carroll alleges that she was moved to an undesirable time

slot before a more junior person was moved, the Postmaster explains that the more junior

person was not scheduled to start on the job for another month. As for being “yelled at,”

the explanation is that management simply wanted her to fill out a particular form, and there

is evidence that others received similar treatment.

       The main allegations are those involving Naviello. However, as the District Court

concluded, only the most recent “suggestive rubbing” incident was timely reported to the

EEO, and these three to four corroborated incidents over the course of 13 years hardly

create the “continuing violation” needed to escape Title VII’s 45-day time-bar.

       Naviello was surely an objectionable person. But on the record as a whole, the

District Court was plainly correct in granting summary judgment for the Postmaster. The

judgment of the District Court will be affirmed.




  1
  LSM is a letter sorting machine. Carroll’s responsibilities included working behind an
LSM and manually sorting mail.

                                              3
TO THE CLERK:

          Please file the foregoing opinion.



                                    /s/ Edward R. Becker
                                       Circuit Judge




                                         4
5